Citation Nr: 1307068	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  12-34 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, secondary to service-connected fracture of the right tibia and fibula.  

2.  Entitlement to service connection for a right hip disability, secondary to service-connected fracture of the right tibia and fibula.  

3.  Entitlement to service connection for a right knee disability, secondary to service-connected fracture of the right tibia and fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1946 to September 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the RO which, in part, denied the benefits sought on appeal.  A notice of disagreement was received in October 2010, and a statement of the case was promulgated in November 2012.  In his substantive appeal, received in December 2012, the Veteran stated that he wished to pursue an appeal only with respect to the issues listed on the first page of this document.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

After review of the evidentiary record, the Board finds that additional development of the evidence is necessary prior to a final decision on the merits of the Veteran's appeal.  

The Veteran contends that his current low back, right hip and right knee problems are related to his service-connected right tibia and fibula fracture, and believes that service connection should be established on a secondary basis.  

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Claims of secondary service connection also include instances in which there is an additional increment of disability of a nonservice-connected disability due to aggravation by an established service-connected disability.  

Historically, the service treatment records (STRs) showed that the Veteran suffered a simple, comminuted fracture of the middle-third of the right tibia and a simple, complete fracture of the middle-third of the right fibula when he slipped and fell on a mountain side while hunting in December 1948.  Subsequent x-ray studies in March 1949, showed slight lateral displacement of the distal tibial fragment and slight anterior displacement of the distal fragment with anterior angulation of the fracture fragments.  An x-ray study in August 1949 showed no change in the position and alignment of the fragments and almost complete obliteration of the fracture line.  At the time of his service discharge examination in September 1949, the Veteran was ambulatory without any assistive devices, and the fracture sites were healed with no deformity, atrophy, limitation of motion or leg length shortening.  

Although the Veteran was examined by VA twice during the pendency of this appeal, neither report provided the necessary information to address the questions central to the claim.  The VA examiner in July 2010, did not review the claims file to review and offered only a conclusory statement to the effect that the current disabilities were unrelated to the service-connected right leg fractures.  The opinion by the VA examiner in August 2012, was confusing and inconsistent.  

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In this case, the Board finds that the VA examinations were inadequate, and that further development is necessary.  While the Board is cognizant of the difficulty in rendering an opinion as to the nature and etiology of the Veteran's current multiple joint disabilities, VA is required to attempt to obtain a clear and unambiguous medical opinion based on the available evidence of record.  If, after review of all the pertinent evidence of record, the examiner is unable to render an opinion, he or she must include a discussion of all relevant facts and provide an explanation as to why an opinion would be speculative.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA orthopedic examination by a qualified physician to determine the nature and etiology of any identified low back, right hip and right knee disability.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should render an opinion as to whether it is at least as likely as not that any current low back, right hip or right knee disability is proximately due to, the result of, or aggravated by the service-connected right tibia and fibula fracture?  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion, or indicate the inability to provide the opinion is based on the limits of medical knowledge.  If the examiner is unable to render an opinion because of a lack of specified evidence, the AMC should attempt to obtain that evidence and return the claims file to the examiner for completion of the opinion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

2.  Following completion of the foregoing, the AMC must review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2012).  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claims.  This should include consideration of whether any identified low back, right hip or right knee disability is proximately due to, the result of, or aggravated by the service-connected right tibia and fibula fractures.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

